Exhibit Second Amended and Restated Director Appointment Agreement This Second Amended and Restated Director Appointment Agreement (“Agreement”) is entered into and made effective as of May 1, 2010, by and between Recovery Energy, Inc. a Nevada corporation (the “Company”), and Roger A. Parker (“Parker”). WHEREAS, the Company and Parker have previously entered into a Non-Executive Director Appointment Agreement entered into and made effected November 16, 2009 and an Amended and Restated Non-Executive Director Appointment Agreement dated as of December 31, 2009 (together, the "Original Agreement") and, in order to retain Parker’s services as set forth herein, wish to amend and restate the Original Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants set forth below, the Original Agreement is amended and restated as follows: 1.Appointment:The Company hereby agrees to appoint Parker as the Chairman of the Board of Directors (the “Board”) of the Company, and Parker hereby accepts such position, on the terms and conditions set forth below.Parker’s authority shall be consistent with that normally associated with and appropriate for such a position. 2.Start Date:Parker’s appointment will be effective on November 16, 2009 (the “Effective Date”). 3.Compensation and Expenses: (a)Stock Compensation: (i)Initial Grant.On January 1, 2010, the Company will issue to Parker 1,000,000 shares of common stock (the “Initial Grant”), which common stock shall vest, subject to acceleration as provided below, on January 1, 2011, so long as Parker is either (i) a director of the Company on such date or (ii) died or became permanently disabled prior to such date and was a director of the Company at the time of death or disability. Notwithstanding any provision to the contrary, the Initial Grant shall vest upon the earlier to occur of a “Change in Control” of the Company (provided Parker is a director immediately prior to the "Change in Control") or the termination of Parker’s service as Non-Executive Chairman other than by Parker’s voluntary resignation or for “Cause” (as each term is defined below). For purposes of this Agreement, “Change in Control” shall mean the occurrence, subsequent to the earlier to occur of the first capital raise or January 1, 2010, of any of the following: (A) by a transaction or series of transactions, any “person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 30% of the combined voting power of the Company’s then outstanding securities (provided such person or group was not a beneficial owner of more than 30% of the combined voting power of the Company’s then outstanding securities as of the Effective Date); (B) as a result of any merger, consolidation, combination or sale or issuance of securities of the Company, or as a result of or in connection with a contested election of directors, the persons who were directors of the Company as of the Effective Date cease to constitute a majority of the Board; (C) by a transaction or series of transactions, the authority of the Board over any activities of the Company becomes subject to the consent, agreement or cooperation of a third party other than shareholders of the Company. 1 For purposes of this Agreement, “Cause” shall mean (A) Parker’s conviction by a court of competent jurisdiction as to which no further appeal can be taken of a felony (other than a violation based on operation of a vehicle) or entering the plea of nolo contendere to such crime by Parker; (B) Parker’s commission of a crime involving fraud or intentional dishonesty, which results in Parker’s substantial personal enrichment and material adverse effect to the Company; (C) Parker’s becoming subject to any securities related sanctions related to the Company other than those based on an act of the Company itself for which Parker is charged solely as a result of his position with the Company. (ii)Subsequent Grants.Upon the occurrence of each of the following events occurring (x) any time during Parker’s term of service, or (y) within twelve (12) months after the effective date of the termination of Parker’s service other than by Parker’s involuntary resignation or for Cause, the Company will issue to Parker the cumulative number of shares of common stock (the “Subsequent Grants”): (A)upon the
